DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (2014/0120446).
Zhang et al disclose a fuel cell system used to transport air comprising a compressor 202 which receives air, compresses it, then prvides it via an outlet to the cathode intel of the fuel cell stack, a backpressure valve 216, a bypass valve 214 downstream from the backpressure valve, which may be used for volt suppression and allows nearly all of the flow from the compressor to be diverted around the stack when desired ([0017]).  Numerous additional valves are included to control flow and pressure, and a recirculation valve to move the air flow through a recirculation .
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arisawa (JP 2009-123550 and its machine translation).
Arisawa discloses a fuel cell system comprising an air supply/ flow path 62, 80, a turbo compressor 34, a bypass flow path 70 and valve 42, 94, a pressure gauge 58, a backpressure valve 44, flow meter 52, pressure gauge 56, pressure gauge 58, and a control unit 20b ([0022], figure 1). 


    PNG
    media_image1.png
    373
    683
    media_image1.png
    Greyscale

The control unit is configured to set the required air flow rate to a predetermined limit of the turbo compressor, and the controller controls the flow rate of the air in the bypass flow passage according to the pressure and flow rate determined by the gauges (the control unit calculates the actual flow rate vs desired and adjusts the flow to the turbo compressor according to the instant claim limitations and is determine from the speed of the flow fromt eh turbo compressor; see claims 1-3, [0033]-[0040]). 
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IIo et al (JP 2018-181771 and its machine translation).
Iio et al disclose a fuel call system comprising an air flow path, a turbo compressor for supplying air to the fuel cell through the air supply, a turbo compressor, a bypass passage (branched) to bypass the fuel cell, a flow control valve to adjust the flow rate, a control device to operate the turbo compressor and flow control valve, wherein the control device controls the opening of the flow rate valve to maintain the air pressure at a predetermined rate to control the turbo compressor’s operating point, thus the air flow rate (actual vs flow rate based upon the turbo compressor and its operational speed  leading to flow rate and pressure) is calculated as claimed.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nanba (JP 2017-143020 and its machine translation).
Nanba discloses a fuel call system comprising an air supply passage, an air compressor for supplying air to the fuel cell through the air supply, a bypass passage to bypass the fuel cell, a flow control valve to adjust the flow rate, a bypass valve, where the control device operates the air compressor and bypass valve, the adjust the air flow rate and number of revolutions of the air compressor, and therefore calculates the airflow and controls the valves and compressor as instantly claimed(see claims 1-6; instant claims 1 and 2). 
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iio (JP 2016-091833 and its machine translation).
Iio et al disclose a fuel call system comprising an air flow path, a turbo compressor for supplying air to the fuel cell through the air supply, a turbo compressor, a bypass passage (branched) to bypass the fuel cell, a flow control valve to adjust the flow rate, a control device to operate the turbo compressor and flow control valve, wherein the control device controls the opening of the flow rate valve to maintain the air pressure at a predetermined rate to control the turbo compressor’s operating point, thus the air flow rate (actual vs flow rate based upon the turbo compressor and its operational speed  leading to flow rate and pressure) is calculated as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722